Opinion issued March 31, 2011

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-00455-CV
———————————
IN RE Jeffrey Balawajder, Relator

 

 
Original Proceeding on Petition for Writ of Mandamus

 

 
MEMORANDUM OPINION
          By
petition for writ of mandamus, relator, Jeffrey Balawajder, seeks to have this
Court compel the trial court to rule on several motions.[1]  
We deny relator’s petition
for writ of mandamus, and we dismiss all outstanding motions as moot.
PER
CURIAM
 
Panel
consists of Chief Justice Radack and Justices Alcala and Bland.
 




[1]
          The underlying case is Jeffrey Balawajder v. Texas Department of
Criminal Justice Institutional Division, No. 28,596 in the 12th District
Court of Grimes County, Texas, the Honorable Donald Kraemer presiding.